                  Case 20-11570-LSS            Doc 139        Filed 07/10/20        Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §


                                         AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 6, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

            Debtors’ Application for an Order Authorizing the Employment and Retention of Ernst
             & Young LLP as Their Accounting, Valuation, Tax and Internal Audit Provider,
             Effective as of the Petition Date [Docket No. 131]

            Debtors’ Motion for Entry of an Order Authorizing the Debtors to (I) File Under Seal
             Certain Confidential Information in Connection with the Debtors’ Application to Retain
             Ernst & Young LLP and (II) Granting Related Relief [Docket No. 133]

            Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
             Employment of Deloitte & Touche LLP as Independent Auditor Effective as of the
             Petition Date and (II) Granting Related Relief [Docket No. 134]



                                 [Remainder of page intentionally left blank]




1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
             Case 20-11570-LSS        Doc 139      Filed 07/10/20     Page 2 of 12




Dated: July 10, 2020

                                                                    /s/ Matthew Gonzalez
                                                                    Matthew Gonzalez

State of New York
County of New York


Subscribed and sworn to (or affirmed) before me on July 10, 2020, by Matthew Gonzalez,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2                                     SRF 43791
Case 20-11570-LSS   Doc 139   Filed 07/10/20   Page 3 of 12




                       Exhibit A
                                                                     Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 4 of 12


                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                                                                                                                                                                               METHOD OF
                  DESCRIPTION                                    NAME                                  ADDRESS                                             EMAIL                SERVICE
                                                                                      1310 G ST., NW
ALCOHOL AND TOBACCO TAX AND TRADE                 ALCOHOL AND TOBACCO TAX AND TRADE   BOX 12
BUREAU                                            BUREAU                              WASHINGTON DC 20005                                                                   First Class Mail
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL
GENOSSENSCHAFTSBANK, FRANKFURT AM                                                     ATTN: BENJAMIN MINTZ, HENRY G. MORRIELLO
MAIN NEW YORK BRANCH AND AUTOBAHN                                                     250 WEST 55TH STREET                              Benjamin.Mintz@arnoldporter.com     First Class Mail and
FUNDING COMPANY LLC                               ARNOLD & PORTER                     NEW YORK NY 10019-9710                            Harold.Morriello@arnoldporter.com   Email
                                                                                      ATTN: KANDY WILLIAMS
                                                  BANK OF NEW YORK MELLON TRUST       10161 CENTURION PARKWAY NORTH, 2ND FLOOR                                              First Class Mail and
FIRST LIEN NOTES - TRUSTEE                        COMPANY, N.A.                       JACKSONVILLE FL 32256                             kandy.williams@bnymellon.com        Email
COUNSEL TO THE AD HOC COMMITTEE OF
CERTAIN RETIREE EXECUTIVES AND SURVIVING                                              ATTN: GREGORY W. WERKHEISER, NOELLE B.
SPOUSES THEREOF OF PYXUS INTERNATIONAL,                                               TORRICE
INC., AND CERTAIN AFFILIATED AND                  BENESCH, FRIEDLANDER, COPLAN &      1313 N. MARKET STREET, SUITE 1201                 gwerkheiser@beneschlaw.com          First Class Mail and
PREDECESSOR ENTITIES                              ARONOFF LLP                         WILMINGTON DE 19801                               ntorrice@beneschlaw.com             Email
                                                                                      AMBER WALSH
                                                                                      SUITE 300 1255 CRESCENT GREEN                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                BLUEALLY TECHNOLOGY SOLUTIONS LLC   CARY NC 27518                                     awalsh@blueally.com                 Email
                                                                                      ATTN: LIZ GREENE
                                                                                      1405 HIGHWAY 136 WEST                                                                 First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                BRENNTAG MID-SOUTH INC.             HENDERSON KY 42420                                lgreene@brenntag.com                Email
                                                                                      ATTN: KATE BUTKINS
                                                                                      235 PINE STREET, SUITE 2300                                                           First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                CARDNO CHEMRISK LLC                 SAN FRANCISCO CA 94104                            Kate.butkins@cardno.com             Email
                                                                                      ATTN: BRAD WELCH
                                                                                      112 FRANKLIN PARK DRIVE
TOP 30 LARGEST UNSECURED CREDITORS                CAROLINA COASTAL SUPPLY LLC         YOUNGSVILLE NC 27596                                                                  First Class Mail
                                                                                      ATTN: CHEBROLU NARENDRANATH
                                                                                      4TH LINE RAJENDRA NAGAR                                                               First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                CHEBROLU NARENDRANATH               GUNTUR 522006 INDIA                               narendra@deltaintech.com            Email
                                                                                      ATTN: ROBERT E NIES
ATTORNEYS FOR INTERNATIONAL FIDELITY                                                  ONE BOLAND DRIVE                                                                      First Class Mail and
INSURANCE COMPANY                                 CHIESA SHAHINIAN & GIANTOMASI PC    WEST ORANGE NJ 07052                              rnies@csglaw.com                    Email
                                                                                      ATTN: WEI YI
                                                                                      350 SOUTH FUYUAN ROAD                                                                 First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                CHINA TOBACCO GUIZHOU               GUIYANG CHINA                                     wyconni@126.com                     Email
                                                                                      MR. DAI CHAO
                                                  CHINA TOBACCO HUNAN IMPORT AND      17 18F PRIDE TOWER 1 HUAISHU JIE S                                                    First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                EXPORT                              CHANGSHA 410 007 China                            daic0495@163.com                    Email


        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                 Page 1 of 9
                                                                        Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 5 of 12


                                                                                                   Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                                                                                                                                                                              METHOD OF
                  DESCRIPTION                                      NAME                                   ADDRESS                                            EMAIL             SERVICE
                                                                                       ATTN: JIANG NAN
                                                                                       19F GREENFIELD TOWER CONCORDIA,                                                     First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                CHINA TOBACCO INTERNATIONAL (HK)     HONG KONG CHINA                                     jiangn@ctihk.com.hk             Email
                                                                                       ATTN: HE JIE
                                                                                       35 YUANTONG STREET                                                                  First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                CHINA TOBACCO YUNNAN                 KUNMING CHINA                                       hej@ctyiec.cn                   Email
                                                                                       ATTN: STEVE LENDARD
                                                                                       225 W. WASHINGTON ST. 9TH FLOOR                                                     First Class Mail and
CORTLAND CAPITAL MARKET SERVICES LLC              CORTLAND CAPITAL MARKET SERVICES LLC CHICAGO IL 60606                                    legal@cortlandglobal.com        Email
                                                                                       ATTN: BANKRUPTCY DEPARTMENT
                                                                                       CARVEL STATE OFFICE BUILDING
                                                                                       820 N. FRENCH STREET, 6TH FLOOR                     attorney.general@state.de.us    First Class Mail and
DELAWARE STATE ATTORNEY GENERAL                   DELAWARE ATTORNEY GENERAL            WILMINGTON DE 19801                                 attorney.general@delaware.gov   Email
                                                                                       ATTN: CHRISTINA ROJAS, BANKRUPTCY
                                                                                       ADMINISTRATOR
                                                                                       820 N. FRENCH STREET, 8TH FLOOR                                                     First Class Mail and
DELAWARE DIVISION OF REVENUE                      DELAWARE DIVISION OF REVENUE         WILMINGTON DE 19801                                 FASNotify@state.de.us           Email
                                                                                       ATTN: OFFICER, MANAGING AGENT, OR GENERAL
                                                                                       AGENT
                                                                                       820 SILVER LAKE BOULVEARD, SUITE 100                                                First Class Mail and
DELAWARE STATE TREASURY                           DELAWARE STATE TREASURY              DOVER DE 19904                                      statetreasurer@state.de.us      Email
                                                                                       ATTN: CHEBROLU NARENDRANATH
                                                                                       4TH LINE RAJENDRA NAGAR
                                                                                       DELTA TECHNOLOGY SERVICES                                                           First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                DELTA TECHNOLOGY SERVICES            GUNTUR 522006 INDIA                                 narendra@deltaintech.com        Email
                                                                                       ATTN: YUMI OKABE AND FRANK FAZIO
                                                                                       60 WALL STREET, 2ND FLOOR                           yumi.okabe@db.com               First Class Mail and
ABL AGENT                                         DEUTSCHE BANK SECURITIES             NEW YORK NY 10005                                   frank.fazio@db.com              Email
                                                                                       NICHOLA BELL
                                                                                       5022 GATEAWAY PARKWAY                                                               First Class Mail and
ABL AGENT                                         DEUTSCHE BANK SECURITIES             JACKSONVILLE FL 32256                               nichola.bell@db.com             Email
                                                                                       1000 CLASSIC ROAD                                                                   First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                ELECTRIC SUPPLY & EQUIPMENT COMPANY APEX NC 27539                                        ar@ese-co.com                   Email
COUNSEL TO THE AD HOC COMMITTEE OF
CERTAIN RETIREE EXECUTIVES AND SURVIVING
SPOUSES THEREOF OF PYXUS INTERNATIONAL,                                                 ATTN: PAMELA W. MCAFEE
INC., AND CERTAIN AFFILIATED AND                                                        4131 PARKLAKE AVENUE, SUITE 400                                                    First Class Mail and
PREDECESSOR ENTITIES                              ELLIS & WINTERS LLP                   RALEIGH NC 27612                                   pam.mcafee@elliswinters.com     Email




        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                    Page 2 of 9
                                                                        Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 6 of 12


                                                                                                   Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                                                                                                                                                                                     METHOD OF
                  DESCRIPTION                                     NAME                                       ADDRESS                                        EMAIL                     SERVICE
                                                                                        ATTN: THOMAS A. PITTA
                                                                                        120 BROADWAY
                                                                                        32ND FLOOR                                                                                First Class Mail and
1L TRUSTEE                                        EMMET, MARVIN & MARTIN LLP            NEW YORK NY 10271                                  tpitta@emmetmarvin.com                 Email
                                                                                        600 PENNSYLVANIA AVENUE, NW
FEDERAL TRADE COMMISSION                          FEDERAL TRADE COMMISSION              WASHINGTON DC 20580                                                                       First Class Mail
                                                                                        10903 NEW HAMPSHIRE AVE                                                                   First Class Mail and
FOOD AND DRUG ADMINISTRATION                      FOOD AND DRUG ADMINISTRATION          SILVER SPRING MD 20993-0002                        TobaccoIndustryQuestions@fda.hhs.gov   Email
                                                                                        ATTN: JASON KWOK
                                                                                        UNIT 12-13, 20/F., NORTH TOWER                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                HANCHEN TOBACCO (HONG KONG) LTD       KOWLOON CHINA                                      jason@hanchentobacco.com               Email
                                                                                        FERNANDO NERO
                                                                                        2800 CHARLES CITY RD                                                                      First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                HAUNI RICHMOND INC                    RICHMOND VA 23231                                  fernando.nero@hauni.com                Email
                                                                                        ATTN: DANIEL K HOGAN & GARVAN F MCDANIEL
                                                                                        1311 DELAWARE AVE
COUNSEL TO GREGORY POOLE EQUIPMENT                                                      SUITE 1                                            dkhogan@dkhogan.com                    First Class Mail and
COMPANY                                           HOGAN & MCDANIEL                      WILMINGTON DE 19801                                gfmcdaniel@dkhogan.com                 Email
                                                                                        CENTRALIZED INSOLVENCY OPERATION
                                                                                        2970 MARKET STREET
                                                                                        MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                            INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19104-5016                                                                First Class Mail
                                                                                        CENTRALIZED INSOLVENCY OPERATION
                                                                                        P.O. BOX 7346
IRS INSOLVENCY SECTION                            INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101-7346                                                                First Class Mail
                                                                                        ATTN: JOHN FOTHERINGHAM
                                                                                        RUE KAZEM RADJAVI 8                                                                       First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                JT INTERNATIONAL SA                   GENEVA 1202 SWITZERLAND                            john.fotheringham@jti.com              Email
                                                                                        ATTN: WING CHUNG
                                                                                        5/26 - 29 SALDAENG                                                                        First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                JV ADAMS THAI ROYALITIES              BANGKOK 10500 THAILAND                             wfc@adamsint.com                       Email
                                                                                        ATTN: KERMIT WHITE
                                                                                        4206 WILLIAMSON ROAD,                                                                     First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                KAMAN INDUSTRIAL TECHNOLOGIES         WILSON NC 27893                                    Kermit.White@kaman.com                 Email
COUNSEL TO FOR WILMINGTON TRUST,
NATIONAL ASSOCIATION IN ITS CAPACITY AS                                                 ATTN: TODD C. MEYERS, ESQ.
INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                                 1100 PEACHTREE STREET NE, SUITE 2800                                                      First Class Mail and
SECURED SECOND LIEN NOTES DUE 2021                KILPATRICK TOWNSEND & STOCKTON LLP    ATLANTA GA 30309-4528                              TMEYERS@KILPATRICKTOWNSEND.COM         Email




        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                    Page 3 of 9
                                                                      Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 7 of 12


                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                                                                                                                                                                                 METHOD OF
              DESCRIPTION                                         NAME                                     ADDRESS                                         EMAIL                  SERVICE
COUNSEL TO FOR WILMINGTON TRUST,                                                        ATTN: TODD C. MEYERS, GIANFRANCO FINIZIO,
NATIONAL ASSOCIATION IN ITS CAPACITY AS                                                 KELLY E. MOYNIHAN                                TMEYERS@KILPATRICKTOWNSEND.COM
INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                                 1114 AVENUE OF THE AMERICAS                      GFINIZIO@KILPATRICKTOWNSEND.COM  First Class Mail and
SECURED SECOND LIEN NOTES DUE 2021                 KILPATRICK TOWNSEND & STOCKTON LLP   NEW YORK NY 10036                                KMOYNIHAN@KILPATRICKTOWNSEND.COM Email
                                                                                        ATTN: MR. KWEON
                                                                                        71 BEOTKKOT-GIL
                                                                                        DAEDEOK-GU                                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                 KT&G CORPORATION                     DAEJEON 306-712 SOUTH KOREA                      youngktg@ktng.com                    Email
                                                                                        ATTN: MITCHELL NIDES
                                                                                        847 NORTH HOLLYWOOD WAY, SUITE 103                                                    First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                 LA CLINICAL TRIALS LLC               BURBANK CA 91505                                 mnides@laclinicaltrials.com          Email
                                                   LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,             CONFECTIONERY, TOBACCO WORKERS AND
TOBACCO WORKERS AND GRAIN MILLERS                  GRAIN MILLERS INTERNAITONAL UNION    2400 STANTONSBURG ROAD                                                                First Class Mail and
INTERNAITONAL UNION (AFL-CIO-CLC)                  (AFL-CIO-CLC)                        WILSON NC 27893                                  fulk12@live.com                      Email
                                                   LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,             CONFECTIONERY, TOBACCO WORKERS AND
TOBACCO WORKERS AND GRAIN MILLERS                  GRAIN MILLERS INTERNAITONAL UNION    2400 STANTONSBURG ROAD                                                                First Class Mail and
INTERNAITONAL UNION (AFL-CIO-CLC)                  (AFL-CIO-CLC)                        WILSON NC 27893                                  ttaylor@aointl.com                   Email
                                                   LOCAL NO. 270-T BAKERY,              ATTN: RANDY W. FULK, BCTGM INTERNATIONAL
LOCAL NO. 270-T BAKERY, CONFECTIONERY,             CONFECTIONERY, TOBACCO WORKERS AND   REPRESENTATIVE
TOBACCO WORKERS AND GRAIN MILLERS                  GRAIN MILLERS INTERNAITONAL UNION    2400 STANTONSBURG ROAD                                                                First Class Mail and
INTERNAITONAL UNION (AFL-CIO-CLC)                  (AFL-CIO-CLC)                        WILSON NC 27893                                  fulk12@live.com                      Email
                                                   LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,             CONFECTIONERY, TOBACCO WORKERS AND   ATTN: TRACY TAYLOR, UNION PRESIDENT
TOBACCO WORKERS AND GRAIN MILLERS                  GRAIN MILLERS INTERNAITONAL UNION    2400 STANTONSBURG ROAD                                                                First Class Mail and
INTERNAITONAL UNION (AFL-CIO-CLC)                  (AFL-CIO-CLC)                        WILSON NC 27893                                  ttaylor@aointl.com                   Email
                                                                                        Attn: Joaquin M. C de Baca, Youmi Kim
Counsel to Eastern and Southern African Trade                                           1221 Avenue of the Americas                      jcdebaca@mayerbrown.com              First Class Mail and
and Development Bank                               MAYER BROWN LLP                      New York NY 10020                                ykim@mayerbrown.com                  Email
                                                                                        ATTN: GARY BRESSLER
                                                                                        300 DELAWARE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE              MCELROY DEUTSCH MULVANEY &           SUITE 770                                                                             First Class Mail and
COMPANY AND ITS AFFILIATED SURETIES                CARPENTER LLP                        WILMINGTON DE 19801                              gbressler@mdmc-law.com               Email
                                                                                        ATTN: MICHAEL MORANO
                                                                                        1300 MOUNT KEMBLE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE              MCELROY DEUTSCH MULVANEY &           PO BOX 2075                                                                           First Class Mail and
COMPANY AND ITS AFFILIATED SURETIES                CARPENTER LLP                        MORRISTOWN NJ 07962-2075                         mmorano@mdmc-law.com                 Email




         In re Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                 Page 4 of 9
                                                                      Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 8 of 12


                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                                                                                                                                                                           METHOD OF
                  DESCRIPTION                                     NAME                                 ADDRESS                                            EMAIL             SERVICE
                                                                                   ATTN: RUDY MITCHELL
                                                                                   1 PARK PLAZA SUITE 1000                                                              First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                MONTROSE ENVIRONMENTAL GROUP INC IRVINE CA 92614                                       rudy.mitchell@enthalpy.com     Email
COUNSEL FOR WILMINGTON TRUST, NATIONAL
ASSOCIATION IN ITS CAPACITY AS INDENTURE                                                 ATTN: ERIC J. MONZO, BRYA M. KEILSON
TRUSTEE FOR THE 9.875% SENIOR SECURED                                                    500 DELAWARE AVENUE, SUITE 1500                 emonzo@morrisjames.com         First Class Mail and
SECOND LIEN NOTES DUE 2021               MORRIS JAMES LLP                                WILMINGTON DE 19801                             bkeilson@morrisjames.com       Email
                                                                                         ATTN: DEREK C. ABBOTT, PAIGE N. TOPPER
                                                                                         1201 NORTH MARKET STREET
COUNSEL TO AD HOC CROSSHOLDER GROUP,                                                     16TH FLOOR                                      dabbott@mnat.com               First Class Mail and
AND MORRIS, NICHOLS, ARSHT & TUNNELL LLP          MORRIS, NICHOLS, ARSHT & TUNNELL LLP   WILMINGTON DE 19899-1347                        ptopper@mnat.com               Email
                                                                                         ATTN: DAVID BUCHBINDER
                                                                                         844 KING ST
UNITED STATES TRUSTEE DISTRICT OF                                                        STE 2207, LOCKBOX 35                                                           First Class Mail and
DELAWARE                                          OFFICE OF THE UNITED STATES TRUSTEE    WILMINGTON DE 19801                             David.L.Buchbinder@usdoj.gov   Email
                                                                                         ATTN: JAMES E. O'NEILL, BRADFORD J. SANDLER
                                                                                         919 NORTH MARKET STREET, 17TH FLOOR             joneill@pszjlaw.com
PACHULSKI STANG ZIEHL & JONES, AD HOC                                                    P.O. BOX 8705                                   bsandler@pszjlaw.com           First Class Mail and
GROUP OF FIRST LIEN NOTEHOLDERS                   PACHULSKI STANG ZIEHL & JONES          WILMINGTON DE 19801                             joneill@pszjlaw.com            Email
                                                                                         P O BOX 105758
PENSION BENEFIT GUARANTY                          PENSION BENEFIT GUARANTY               ATLANTA GA 30348-5758                                                          First Class Mail
                                                                                         ATTN: EMILY MANBECK
                                                                                         OFFICE OF THE GENERAL COUNSEL
                                                  PENSION BENEFIT GUARANTY               1200 K ST NW                                    manbeck.emily@pbgc.gov         First Class Mail and
PENSION BENEFIT GUARANTY CORPORATION              CORPORATION                            WASHINGTON DC 20005-4026                        efile@pbgc.gov                 Email
                                                                                         ATTN: LINWOOD SYKES
                                                                                         6601 W BROAD STREET                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                PHILIP MORRIS USA INC.                 RICHMOND VA 23230                               Linwood.L.Sykes@altria.com     Email
                                                                                         ALI ADINARO
                                                                                         6277 HELSLEY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                POLYCHEM CORPORATION                   MENTOR OH 44060                                                                First Class Mail
                                                                                         ATTN: ANDRE KONZEN
                                                  PREMIUM TOBACCO INTERNATIONAL          PLOT NO W1 JUMEIRAH LAKE TOWERS                                                First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                DMCC                                   DUBAI UAE                                       Akonzen@premiumtobacco.biz     Email
                                                                                         ATTN: TREY MEADOWS
                                                                                         25686 NETWORK PLACE                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                QLIKTECH INC.                          CHICAGO IL 60673-1256                           trey.meadows@qlik.com          Email




        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                  Page 5 of 9
                                                                    Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 9 of 12


                                                                                               Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

                                                                                                                                                                         METHOD OF
               DESCRIPTION                                       NAME                                      ADDRESS                                       EMAIL            SERVICE
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                ATTN: RUSSELL C. SILBERGLIED, TRAVIS J. CUOMO
GENOSSENSCHAFTSBANK, FRANKFURT AM                                                     ONE RODNEY SQUARE
MAIN NEW YORK BRANCH AND AUTOBAHN                                                     920 NORTH KING STREET                            silberglied@rlf.com            First Class Mail and
FUNDING COMPANY LLC                              RICHARDS LAYTON & FINGER             WILMINGTON DE 19801                              cuomo@rlf.com                  Email
                                                                                      ATTN: ETHAN MINTZ, KIERAN KEAVENEY, JEFFREY
                                                                                      SCHWENDEMAN                                      emintz@rpaadvisors.com
                                                                                      45 EISENHOWER DRIVE                              kkeaveney@rpaadvisors.com
FINANCIAL ADVISOR                                RPA ADVISORS, LLC                    PARAMUS NJ 07652                                 jschwendeman@rpaadvisors.com   Email
                                                                                      ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR
                                                                                      NEW YORK REGIONAL OFFICE
                                                                                      200 VESEY STREET, SUITE 400
SECURITIES AND EXCHANGE COMMISSION               SECURITIES AND EXCHANGE COMMISSION NEW YORK NY 10281-1022                                                            First Class Mail
                                                                                      SECRETARY OF THE TREASURY
                                                 SECURITIES AND EXCHANGE COMMISSION - 100 F STREET, NE                                                                First Class Mail and
SECURITIES AND EXCHANGE COMMISSION               HEADQUARTERS                         WASHINGTON DC 20549                              secbankruptcy@sec.gov          Email
                                                                                      ATTN: HASAN ALDABAGH
                                                                                      SABA ZREQ STREET
                                                                                      EL-MAHMOUD BUILDING, 2ND FLOOR
TOP 30 LARGEST UNSECURED CREDITORS               SEFCO FINANCE INC. SAL (OFFSHORE)    TRIPOLI LEBANON                                                                 First Class Mail
                                                                                      ATTN: SHAO YI
                                                                                      9-10F., SCT CENTER                                                              First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS               SHENZHEN TOBACCO IMP/EXP CO LTD      SHENZHEN 51801 CHINA                             110726887@gg.com               Email
                                                                                                                                       squsba@stblaw.com
                                                                                      ATTN: SANDEEP QUSBA; MICHAEL H. TORKIN;          michael.torkin@stblaw.com
                                                                                      KATHRINE A. MCLENDON; NICHOLAS E. BAKER;         kmclendon@stblaw.com
                                                                                      DANIEL L. BILLER; JAMIE J. FELL                  nbaker@stblaw.com
PROPOSED CO-COUNSEL TO DEBTORS AND                                                    425 LEXINGTON AVENUE                             daniel.biller@stblaw.com
DEBTORS-IN-POSSESSION                            SIMPSON THACHER & BARTLETT LLP       NEW YORK NY 10017                                jamie.fell@stblaw.com          Email
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      2005 N CENTRAL AVE                                                              First Class Mail and
STATE OF ARIZONA ATTORNEY GENERAL                STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004-2926                            aginfo@azag.gov                Email
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      323 CENTER ST.
STATE OF ARKANSAS ATTORNEY GENERAL               STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201-2610                                                         First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      P.O. BOX 944255                                                                 First Class Mail and
STATE OF CALIFORNIA ATTORNEY GENERAL             STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                         bankruptcy@coag.gov            Email




       In re Pyxus International, Inc., et al.
       Case No. 20-11570 (LSS)                                                                 Page 6 of 9
                                                                    Case 20-11570-LSS    Doc 139      Filed 07/10/20   Page 10 of 12


                                                                                               Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

                                                                                                                                                                               METHOD OF
                  DESCRIPTION                                    NAME                                     ADDRESS                                         EMAIL                 SERVICE
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       RALPH L. CARR COLORADO JUDICIAL CENTER
STATE OF COLORADO ATTORNEY GENERAL                STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                        First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                  STATE OF CONNECTICUT ATTORNEY        55 ELM ST.                                                                           First Class Mail and
STATE OF CONNECTICUT ATTORNEY GENERAL             GENERAL                              HARTFORD CT 06106                               attorney.general@ct.gov              Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       THE CAPITOL, PL 01
STATE OF FLORIDA ATTORNEY GENERAL                 STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399-1050                                                            First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       40 CAPITAL SQUARE, SW
STATE OF GEORGIA ATTORNEY GENERAL                 STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                                First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       100 WEST RANDOLPH STREET                                                             First Class Mail and
STATE OF ILLINOIS ATTORNEY GENERAL                STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                                webmaster@atg.state.il.us            Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       700 CAPITOL AVENUE, SUITE 118
STATE OF KENTUCKY ATTORNEY GENERAL                STATE OF KENTUCKY ATTORNEY GENERAL FRANKFORT KY 40601                                                                     First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
STATE OF MASSACHUSETTS ATTORNEY                   STATE OF MASSACHUSETTS ATTORNEY      ONE ASHBURTON PLACE                                                                  First Class Mail and
GENERAL                                           GENERAL                              BOSTON MA 02108-1698                            ago@state.ma.us                      Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                       P.O. BOX 30212                                                                       First Class Mail and
STATE OF MICHIGAN ATTORNEY GENERAL                STATE OF MICHIGAN ATTORNEY GENERAL LANSING MI 48909-0212                             miag@michigan.gov                    Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       1400 BREMER TOWER
STATE OF MINNESOTA ATTORNEY GENERAL               STATE OF MINNESOTA ATTORNEY GENERAL ST. PAUL MN 55101-2131                                                                First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       2115 STATE CAPITOL                                                                   First Class Mail and
STATE OF NEBRASKA ATTORNEY GENERAL                STATE OF NEBRASKA ATTORNEY GENERAL LINCOLN NE 68509-8920                             ago.info.help@nebraska.gov           Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       100 NORTH CARSON STREET                                                              First Class Mail and
STATE OF NEVADA ATTORNEY GENERAL                  STATE OF NEVADA ATTORNEY GENERAL     CARSON CITY NV 89701                            AgInfo@ag.nv.gov                     Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       RJ HUGHES JUSTICE COMPLEX
                                                                                       P.O. BOX 080                                                                         First Class Mail and
STATE OF NEW JERSEY ATTORNEY GENERAL              STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625-0080                           askconsumeraffairs@lps.state.nj.us   Email




        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                Page 7 of 9
                                                                    Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 11 of 12


                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                                                                                                                                                                                METHOD OF
                  DESCRIPTION                                    NAME                                    ADDRESS                                          EMAIL                  SERVICE
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      THE CAPITOL
STATE OF NEW YORK ATTORNEY GENERAL                STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224-0341                                                                    First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
STATE OF NORTH CAROLINA ATTORNEY                  STATE OF NORTH CAROLINA ATTORNEY    9001 MAIL SERVICE CENTER
GENERAL                                           GENERAL                             RALEIGH NC 27699-9001                                                                  First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      313 NE 21ST STREET
STATE OF OKLAHOMA ATTORNEY GENERAL                STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                                  First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                  STATE OF PENNSYLVANIA ATTORNEY      STRAWBERRY SQUARE
STATE OF PENNSYLVANIA ATTORNEY GENERAL            GENERAL                             HARRISBURG PA 17120                                                                    First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
STATE OF SOUTH CAROLINA ATTORNEY                  STATE OF SOUTH CAROLINA ATTORNEY    P.O. BOX 11549
GENERAL                                           GENERAL                             COLUMBIA SC 29211-1549                                                                 First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      P.O. BOX 20207                                                                         First Class Mail and
STATE OF TENNESSEE ATTORNEY GENERAL               STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                           consumer.affairs@tn.gov              Email
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      CAPITOL STATION                                                                        First Class Mail and
STATE OF TEXAS ATTORNEY GENERAL                   STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711-2548                              public.information@oag.state.tx.us   Email
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                                                      900 EAST MAIN STREET
STATE OF VIRGINIA ATTORNEY GENERAL                STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                      First Class Mail
                                                                                      ATTENTION BANKRUPTCY DEPT
                                                  STATE OF WASHINGTON ATTORNEY        1125 WASHINGTON ST. SE
STATE OF WASHINGTON ATTORNEY GENERAL              GENERAL                             OLYMPIA WA 98504-0100                                                                  First Class Mail
                                                                                                                                    khansen@stroock.com
                                                                                        ATTN: KRISTOPHER HANSEN, JONATHAN CANFIELD, khansen@stroock.com
                                                                                        MATTHEW G. GAROFALO, JOANNE LAU             jcanfield@stroock.com
STROOCK & STROOCK & LAVAN LLP, AD HOC                                                   180 MAIDEN LANE                             mgarofalo@stroock.com                    First Class Mail and
GROUP OF FIRST LEIN NOTEHOLDERS                   STROOCK & STROOCK & LAVAN LLP         NEW YORK NY 10038                           jlau@stroock.com                         Email
                                                                                        ATTN: MARK HOVDE
                                                                                        2 RIGHTER PARKWAY
                                                                                        SUITE 205                                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                SYNCHROGENIX INFORMATION              WILMINGTON DE 19803                         Mark.hovde@certara.com                   Email
                                                                                        DIVISION OF CORPORATIONS, FRANCHISE TAXES
                                                                                        P.O. BOX 898                                                                         First Class Mail and
THE DELAWARE DEPARTMENT OF STATE                  THE DELAWARE DEPARTMENT OF STATE      DOVER DE 19903                              dosdoc_Ftax@state.de.us                  Email


        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                 Page 8 of 9
                                                                     Case 20-11570-LSS     Doc 139      Filed 07/10/20   Page 12 of 12


                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                                                                                                                                                                                     METHOD OF
                  DESCRIPTION                                     NAME                                       ADDRESS                                      EMAIL                       SERVICE
                                                                                       ATTN: AYSE ADAMS
                                                                                       600 LIBERTY ROAD                                                                           First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                TOBACCO TECHNOLOGY, INC.             ELDERSBURG MD 21784                               aadams@tobaccotech.com                   Email
                                                                                       ATTN: ZHAO FUYAN
                                                                                       NORTH NO 13 ROAD, BAN XANGHAI VILLA
                                                                                       LUANG                                                                                      First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                TRUST TOBACCO INDUSTRY IMPORT        PRABANG 6000 LAOS                                 marketing_dpt@trustobacco.com            Email
                                                                                       ATTN: DAVID C. WEISS
                                                                                       U.S. ATTORNEY'S OFFICE
UNITED STATES ATTORNEY FOR THE DISTRICT           UNITED STATES ATTORNEY FOR THE       1313 N MARKET STREET                                                                       First Class Mail and
OF DELAWARE                                       DISTRICT OF DELAWARE                 WILMINGTON DE 19801                               usade.ecfbankruptcy@usdoj.gov            Email
                                                                                       ATTN: JOSHUA FELTMAN
                                                                                       51 WEST 52ND STREET                                                                        First Class Mail and
WACHTELL LIPTON ROSEN & KATZ                      WACHTELL LIPTON ROSEN & KATZ         NEW YORK NY 10019                                 jafeltman@WLRK.com                       Email
                                                                                       Attn: Joshua A. Feltman, Angela K. Herring,       JAFeltman@wlrk.com
                                                                                       Benjamin S. Arfa, Elyssa C. Eisenberg             AKHerring@wlrk.com
                                                                                       51 West 52nd Street                               BSArfa@wlrk.com                          First Class Mail and
COUNSEL TO AD HOC CROSSHOLDER GROUP               WACHTELL, LIPTON, ROSEN & KATZ       New York NY 10019                                 ECEisenberg@wlrk.com                     Email
                                                                                       ATTN: SCOTT GREISSMAN AND ANDREW ZATZ
                                                                                       1221 AVENUE OF THE AMERICAS                                                                First Class Mail and
WHITE & CASE LLP                                  WHITE & CASE LLP                     NEW YORK NY 10020                                 azatz@whitecase.com                      Email
                                                                                       ATTN: BOB KALBFELL
                                                                                       200 LIBERTY STREET                                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                WILLIS TOWERS WATSON NORTHEAST, INC. NEW YORK NY 10281                                 robert.kalbfell@WillisTowersWatson.com   Email
                                                                                       ONE M&T PLAZA
WILMINGTON TRUST                                  WILMINGTON TRUST                     BUFFALO NY 14240                                                                           First Class Mail
                                                                                       ATTN: PETER FINKEL
                                                                                       50 SOUTH SIXTH STREET
                                                                                       SUITE 1290                                                                                 First Class Mail and
SECOND LIEN NOTES - TRUSTEE                       WILMINGTON TRUST, N.A.               MINNEAPOLIS MN 55402                              pfinkel@wilmingtontrust.com              Email
                                                                                       CUSTOMER SERVICE
                                                                                       1800 HERRING AVE. E                                                                        First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                WILSON ENERGY                        WILSON NC 27893                                   customerservice@wilsonnc.org             Email
                                                                                       ATTN: PAULINE K. MORGAN, KARA HAMMOND
                                                                                       COYLE, ASHLEY E. JACOBS, ELIZABETH S. JUSTISON    pmorgan@ycst.com
                                                                                       RODNEY SQUARE                                     kcoyle@ycst.com
PROPOSED CO-COUNSEL TO DEBTORS AND                YOUNG CONAWAY STARGATT & TAYLOR, 1000 NORTH KING STREET                                ajacobs@ycst.com
DEBTORS-IN-POSSESSION                             LLP                                  WILMINGTON DE 19801                               ejustison@ycst.com                       Email




        In re Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                  Page 9 of 9
